DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 8, and 15 recites “receiving compliance data at the compliance machine learning engine, wherein the compliance data comprises rules, regulations, policies, predetermined thresholds, and known reference data and patterns”. There are no relate between the part limitation “receiving input data for analysis by a regulated machine learning model and a compliance machine learning engine; detecting, via the regulated machine learning model, an emerging pattern in the input data; determining, via the compliance machine learning engine, an incremental learning threshold for the detected emerging pattern; and retraining the regulated machine learning model to incorporate the emerging pattern, wherein the retraining further comprises using input data within the incremental learning threshold”. The claim looks like put two unrelated inventions together and need be further clarify. Therefore the scope of the claim is rendered indefinite as it is not clear what relationship between the first part of claim and second part of claim.
Claims 2, 9 and 16 recites the limitation "the boundaries" in lines 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 14 recites the limitation "the agility" in lines 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2018/0293501 to Ambati et al. in view of U.S. PGPubs 2016/0028681 to Freire et al..

	Regarding claim 1, Ambati et al. teach a system for automated and continuous regulatory compliance in machine learning and artificial intelligence frameworks (par 0013, par 0042), the system comprising: at least one memory device with computer-readable program code stored thereon (Fig 1, par 0011, par 0034); at least one communication device (Fig 1, par 0034); at least one processing device operatively coupled to the at least one memory device and the at least one communication device, wherein executing the computer-readable code is configured to cause the at least one processing device to (par 0011): 
receiving input data for analysis by a regulated machine learning model and a compliance machine learning engine (par 0042, “Abnormal behavior detection platform 120 is configured to receive a set of input data from storage system 110 and store the input data in storage 121”, par 0070-0071, “an input dataset is received. The set of input data is comprised of a plurality of entries. Each entry is associated with a plurality of features having corresponding feature values”); 
detecting, via the regulated machine learning model, an emerging pattern in the input data (par 0046-0049, “A feature generation module 125 is configured to generate one or more new features based on the features included in the input dataset received from storage system 110”, par 0073, “one or more new features are generated. The one or more new features may be generated based on the features included in the input dataset. A transformation may be selected and applied to one or more features of the input dataset and their corresponding feature values. In some embodiments, a feature undergoes a transformation to generate a new feature. In other embodiments, a plurality of features undergo a transformation to generate a new feature”); 
determining, via the compliance machine learning engine, an incremental learning threshold for the detected emerging pattern (par 0054, “Validation data included in the version of training and validation data may be used to validate a trained machine learning model. The validation data is comprised of a plurality of entries associated with a plurality of features and corresponding feature values. The validation data may verify the accuracy of the trained machine learning model. A machine learning model may undergo one or more iterations of training/validation until a threshold validation score (e.g., accuracy) is reached”, par 0074-0075, “The one or more features includes original features included in the input dataset and/or one or more new features. A distribution of feature values associated with a feature is determined. It is determined whether the distribution of feature values associated with a feature satisfies a threshold variation. In the event the feature values associated with the feature satisfy the threshold variation, the feature is retained and included in the subset of training features”, par 0086-0089, “it is determined whether the distribution of feature values associated with a feature satisfies a threshold variation. For example, the distribution of temperature values of a temperature sensor must have a distribution that is greater than 10 degrees for the temperature sensor to be a feature of interest … In the event the feature values associated with the feature satisfy the threshold variation, process 400 proceeds to 408…. a feature is used to train/retrain a machine learning model. This may improve the accuracy of the machine learning model because features known to experience some variation may be used to detect abnormal behavior”) and 
retraining the regulated machine learning model to incorporate the emerging pattern (par 0051-0054, “machine learning model is trained using a set of features and corresponding feature values. In some embodiments, the set of features includes a subset of the features included in the training data. In some embodiments, the set of features includes one or more new features that are based on the one or more features included in the training data … A machine learning model may be tuned to better match the prediction labels associated with the training data. For example, the predicted label associated with an entry determined by one of the machine learning models 127 may be compared to the prediction label associated with the entry that is included in the input data. The machine learning model may be retrained based on the comparison, for example, to fine tune the machine learning model to make a more accurate prediction”, par 0057, “The overall validation score may be compared to the threshold validation score. In the event the overall validation score is greater than or equal to the threshold validation score, the machine learning model is retained. In the event the overall validation score is less than the threshold validation score, the machine learning model is retrained”, par 0075-0078, “one or more machine learning models are trained using the subset of training features. In some embodiments, the subset of training features includes a subset of the original features included in the input data set. In some embodiments, the subset of training features includes a subset of the original features included in the input data set and one or more new feature. The one or more machine learning models are trained using training data associated with one of the versions of training and validation data….  A machine learning model may be trained using the same set of features as another machine learning model, but use a different machine learning algorithm. A machine learning model may be trained using the same machine learning algorithm as a different machine learning model, but trained using a different set of features”, par 0105, “In the event a trigger event is satisfied, process 700 proceeds to 706 and at least one of the machine learning models is retrained”), wherein the retraining further comprises using input data within the incremental learning threshold (par 0054, “Validation data included in the version of training and validation data may be used to validate a trained machine learning model. The validation data is comprised of a plurality of entries associated with a plurality of features and corresponding feature values. The validation data may verify the accuracy of the trained machine learning model. A machine learning model may undergo one or more iterations of training/validation until a threshold validation score (e.g., accuracy) is reached”, par 0074-0075, “The one or more features includes original features included in the input dataset and/or one or more new features. A distribution of feature values associated with a feature is determined. It is determined whether the distribution of feature values associated with a feature satisfies a threshold variation. In the event the feature values associated with the feature satisfy the threshold variation, the feature is retained and included in the subset of training features”, par 0067-0068, “Input dataset 200 may correspond to training data. A machine learning model may be trained to output a prediction that matches the prediction labels associated with the entries. The machine learning model may be retrained based on the comparison, for example, to fine tune the machine learning model to make a prediction that is closer to the prediction label …. A trained machine learning model may be validated to see if its corresponding prediction label matches a predication label included in the input dataset. A machine learning machine may be validated in the event a validation score associated with its predication labels is greater than or equal to a validation score threshold”).  
But Ambati et al. do not explicitly teach receiving compliance data at the compliance machine learning engine, wherein the compliance data comprises rules, regulations, policies, predetermined thresholds, and known reference data and patterns.
In related endeavor, Freire et al. teach a system for automated and continuous regulatory compliance in machine learning and artificial intelligence frameworks, the system comprising: at least one memory device with computer-readable program code stored thereon; at least one communication device; at least one processing device operatively coupled to the at least one memory device and the at least one communication device, wherein executing the computer-readable code is configured to cause the at least one processing device to (par 0022, claim 25): receiving compliance data at the compliance machine learning engine (abstract, “The code causes the processor to analyze at a context engine, the content of the message to determine a first risk level associated with a preference of an organization. The code further causes the processor to analyze at a regulatory engine, the content of the message to determine a second risk level associated with a regulatory standard of a specific industry and to define a composite risk level based on the first risk level and the second risk level”, par 0048-0051, “The risk analysis module 300 can include a context engine 310, a universal compliance engine 320, and a regulatory engine 330. Each of the three engines can determine a score. In some embodiments, based on scores from the three engines, a composite risk level can be generated for each analyzed message”), wherein the compliance data comprises rules, regulations, policies, predetermined thresholds, and known reference data and patterns (par 0014-0015, “The first risk level can be associated with a preference (or policy) of an organization and can be assembled by the organization that chooses specific language facets to include in their preferences or policies. The code further causes the processor to analyze at a regulatory engine, the content of the message to determine a second risk level associated with the content of the message. The second risk level can be associated with a regulatory standard of a specific industry …a signature is a structured model that analyzes text in a massage and in some cases can also use results of external compliance analysis for finding a specific pattern in the text of a message that would exemplify a regulatory violation”, par 0024, “The administration device 120 can receive from the compliance device 150 notification signals indicative of the risk levels associated with incoming messages, can log instances of the notifications, and/or can send notices of policy and/or rule violations to defined recipients”, par 0052, “The regulatory engine 330 analyzes messages for compliance with industry specific regulations that an industry (e.g., the pharmaceutical industry) can encounter through the use of “signatures”. As discussed above, a signature is a structured model that analyzes text in a message and in some cases can also use results of external compliance analysis for finding a specific pattern in a message (or any other form of communication) that would exemplify a regulatory violation ….a signature can be an event that includes a reference to a specific individual to whom an adverse event has occurred, an indication of a compound or form of treatment, an indication that the potential regulatory violating event is a new adverse event not already reported to the FDA or a repeat of an existing violation, and/or so forth”, par 0057, “The criterion for compliance risk can be determined, for example, by a threshold value for each category of risk type and can be a value computed at, for example, the compliance device, by implementing various risk analysis methods for analyzing of the message as described above”, par 0066, par 0080, “The universal compliance engine (320 in FIG. 3) and regulatory engine (330 in FIG. 3) can function similarly. Additionally, the risk analysis engines can also implement different threshold levels for determining compliance risk criteria for different kinds of communications (and any associated attachments) passing through an enterprise network”). 
 It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Ambati et al. to include receiving compliance data at the compliance machine learning engine, wherein the compliance data comprises rules, regulations, policies, predetermined thresholds, and known reference data and patterns as taught by Freire et al. to build a machine learning model with regulatory compliance data to determine a risk level associated with the input content to allow enterprises to develop effective compliance mechanisms to monitor communication between employees (e.g., doctors, nurses, and support staff), patients and other companies (e.g., drug companies, medical device companies) via various social media based platforms.
Regarding claim 3, Ambati et al. as modified by Freire et al. teach all the limitation of claim 1, and Ambati et al. further teach wherein the incremental learning threshold is continually adjusted by the compliance machine learning engine as additional input data is received or additional compliance data is received (par 0041, “the review engine 120 initiates generation of a new model 140 when the model's accuracy in predicting the correct answer does not satisfy a threshold (e.g., a threshold number of the results generated by the model 140 do not match the corresponding labels for the input data). In other words, when a threshold number of errors are detected during operation of the model 140, the review engine 120 initiates generation of the new model 140 ….the review engine 120 initiates retraining of the model 140 when a threshold number of new labels are received that are associated with old input data (i.e., previously received input data)”, par 0061-0065, “the review engine 120 determines if a trigger has occurred, and if not, the review engine 120 returns to step 312. The trigger may include at least one of expiration of a timer, receiving new raw data, receiving new labels, determining a threshold number of new labels are received, determining a threshold error value is exceeded during deployment of the first model 140. Otherwise, if a trigger has occurred in operation 316, the model generator/trainer 135 generates a new model 140 using the existing features. In one embodiment, in operation 316, the model generator/trainer 135 trains the new model 140 using the same existing features that were selected during the operation 306” …adjust threshold based on the new input data).

Regarding claim 4, Ambati et al. as modified by Freire et al. teach all the limitation of claim 1, and Ambati et al. further teach wherein the compliance machine learning engine further comprises an input and output machine learning model and an analysis and optimization engine that work in tandem to determine the incremental learning threshold (par 0041, “the review engine 120 initiates generation of a new model 140 when the model's accuracy in predicting the correct answer does not satisfy a threshold (e.g., a threshold number of the results generated by the model 140 do not match the corresponding labels for the input data). In other words, when a threshold number of errors are detected during operation of the model 140, the review engine 120 initiates generation of the new model 140 ….the review engine 120 initiates retraining of the model 140 when a threshold number of new labels are received that are associated with old input data (i.e., previously received input data)”, par 0061-0065, “the review engine 120 determines if a trigger has occurred, and if not, the review engine 120 returns to step 312. The trigger may include at least one of expiration of a timer, receiving new raw data, receiving new labels, determining a threshold number of new labels are received, determining a threshold error value is exceeded during deployment of the first model 140. Otherwise, if a trigger has occurred in operation 316, the model generator/trainer 135 generates a new model 140 using the existing features. In one embodiment, in operation 316, the model generator/trainer 135 trains the new model 140 using the same existing features that were selected during the operation 306” …determine threshold through analysis input data and training machine learning model based on the features from input data).

Regarding claim 6, Ambati et al. as modified by Freire et al. teach all the limitation of claim 1, and Freire et al. further teach wherein the compliance machine learning engine is further configured to report determined incremental learning thresholds and emerging pattern data to an internal compliance system or an external regulatory body (par 0043, par 0060, “If however, the risk level computed for the message does satisfy the criterion, a notification can be sent to an administrator, at 408. Following implementation of the context and regulatory risk analysis methods on a message, a risk analysis report can be generated based on the first risk level and the second risk level”, par 0077, “The method 600 includes sending a notification to an administrator if the composite risk level satisfies a criterion, at 610. In some embodiments, a criterion can be a threshold associated with the composite risk level. In such embodiments, for example, if the composite risk level is above the threshold, the criterion is satisfied. …As discussed above, the notification can be a notification signal associated with the composite risk levels generated from the individual risk analysis methods performed at, for example the compliance device. The notification signal can be sent by, for example, the notification module of the compliance device to, for example, the administration device. The notification signal can be indicative of compliance risk of the message, and can allow the administration device to log and store instances of compliance violations, and generate a report on enterprise-wide compliance violations associated with communications in various social media platforms”). This would be obvious for the same reason given in the rejection for claim 1.

Regarding claim 7, Ambati et al. as modified by Freire et al. teach all the limitation of claim 1, and further teach further comprising performing a periodic assessment of the regulated machine learning model to determine the agility and responsiveness in determining emerging patterns in the received input data (Ambati et al.: par 0033, par 0054-0056, “ the first data is associated with a first time period (e.g., hours, days, months, etc.) and second data is associated with a second time period that is later compared with the first time period. In one embodiment, at least a portion of the second data is prepared by the data preparation 110 and features are engineered by the features selection 130 using the second data. A combination of the prepared second data and second features and the first prepared data and first features may be used by the model generator/trainer 135 to train the second model 140. In one embodiment, the data that is used to generate the features corresponds to a time period having a fixed duration so that a portion of new raw data that is received is prepared and combined with a portion of the existing prepared data to generate the selected features and labels. The fixed duration time period effectively implements a window of time that moves each time the model 140 is reviewed and a new model 140 is trained. The window of time determines the portions of the prepared new data and existing data and portions of the new features and existing features that are used to train the new model 140”, Freire et al.: par 0023, par 0040, par 0072, “the compliance device 150 can receive from the tracking portion of the tracked attachment, a confirmation signal in response to the tracked attachment being opened at the (destination/social media) communication device 170 and/or 180. Additionally, the tracked attachment can also send periodic requests for updates to the compliance device 150”).

Regarding claim 8, Ambati et al. teach a computer program product for automated and continuous regulatory compliance in machine learning and artificial intelligence frameworks (par 0013, par 0042), the computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code portions embodied therein, the computer-readable program code portions (par 0005). The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale.

Regarding claims 10-11 and 13-14, Ambati et al. as modified by Freire et al. teach all the limitation of claim 8, the claims 10-11 and 13-14 are similar in scope to claims 3-4 and 6-7 and are rejected under the same rational.

Regarding claims 15, 17-18, and 20, the method claims 15, 17-18, and 20 are similar in scope to claims 1, 3-4 and 6 and are rejected under the same rational.

Allowable Subject Matter
Claims 2, 5, 9, 12, 16, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach the combination of elements recited in claims 2, 9, 16, including "further configured to: determine, via the regulated machine learning model, an optimization learning adjustment for optimizing accuracy of the regulated machine learning model based on received input data; and balance the optimization learning adjustment with the incremental learning threshold to optimize retraining of the regulated machine learning model within the boundaries of the incremental learning threshold".
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach the combination of elements recited in claims 5, 12, and 19, including "further comprising deploying one or more additional compliance machine learning engines, wherein incremental learning thresholds determined by the one or more additional compliance machine learning engines are compared and optimized to balance compliance and accuracy of the regulated machine learning model".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/           Primary Examiner, Art Unit 2616